       Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 1 of 50




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ANDREW LECHTER; SYLVIA
THOMPSON; LAWSON F.
THOMPSON; RUSSELL DALBA; and                     CIVIL ACTION FILE
KATHRYN DALBA, on behalf of                      NO. 1:20-cv-01325-AT
themselves and all other similarly
situated,

             Plaintiffs,

v.

APRIO, LLP f/k/a HABIF, AROGETI
& WYNNE, LLP, ET AL.

             Defendants.


       DEFENDANT GEORGIA-ALABAMA LAND TRUST, INC.’S
     MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
        PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT

      COMES NOW Defendant Georgia-Alabama Land Trust, Inc. (“GALT”) and

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, submits this

memorandum of law in support of its motion to dismiss Plaintiff’s Original Class

Action Complaint for failure to state a claim upon which relief may be granted.

                            I.    INTRODUCTION

      GALT’s only involvement in this matter is fulfilling its legitimate nonprofit
       Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 2 of 50




mission of conserving land for the benefit of the public, now and in the future. It

accepted a donation of two conservation easements described in the Complaint.

GALT is not an organization that dispenses legal or tax advice – it protects and

stewards land. It did not provide Plaintiffs with any advice, direction or information.

In fact, there is not even a hint in the Complaint that any employee of GALT even

knew about Plaintiffs’ existence. The Court should not countenance Plaintiffs’

attempt to wrap GALT up in the whirlwind of litigation emanating from their failed

attempt to avoid paying federal income tax.

      Plaintiffs are members of and investors in limited liability companies

(“LLCs”) that conveyed conservation easements on rural property in Effingham

County, Georgia to land trusts in 2010. Following their investments in the LLCs,

which they refer to as “syndicates,” Plaintiffs took significant personal income tax

deductions for the LLC’s charitable donation of the conservation easement. The IRS

audited the LLCs’ tax returns, and has indicated that the deduction will not be

allowed at the LLC level.

      Concerned over tax liability and penalties for their individual deductions,

Plaintiffs have sued a myriad of entities and individuals who purportedly were

involved in putting together the “scheme” pursuant to which the Plaintiffs took the

deductions passed down from the LLC.

                                          -2-
       Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 3 of 50




      GALT is entitled to have the Court dismiss Plaintiffs’ claims against them for

several reasons. First, the claims these Plaintiffs are asserting do not belong to them,

rather, the claims belong to the LLCs who attempted to benefit from the charitable

tax deduction. Second, there is a lack of causation between Plaintiffs’ claimed injury

and the alleged conduct of GALT. Specifically, Plaintiffs have asserted that the

reason the deduction was disallowed was each LLC’s intentional failure to include

the “cost basis” and the fair market of property subject to the conservation easement

as required on the Form 8283 Appraisal Summary – something with which GALT

had no involvement. Third, Plaintiffs’ claims were barred by the statute of

limitations by December 2019 at the latest, but they waited until March 2020 to

assert them. Fourth, Plaintiffs’ allegations of fraud, RICO and negligent

misrepresentation set forth in their 175-page shotgun Complaint that loosely refer to

“Defendants” fail to meet the pleading requirements of Rule 9(b) or to state required

elements of a claim against GALT. In particular, Plaintiffs’ RICO claims fail to

identify any predicate acts of illegal activity by GALT. Finally, Plaintiffs’ remaining

claims for state RICO, conspiracy and aiding and abetting also fail on the merits.




                                          -3-
       Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 4 of 50




                 II.    STATEMENT OF MATERIAL FACTS1

      Plaintiffs’ allegations arise from their purported involvement as participants

in a tax savings strategy that they describe as a Syndicated Conservation Easement

Strategy (the “SCE Strategy”). [Compl. ¶ 1.]

A.    Plaintiffs and GALT

      Plaintiffs are investors and members of LLCs that donated conservation

easements to land trusts, such as GALT. [Comp. ¶¶ 79, 84, 132, 137.] Russell Dalba

and Kathryn Dalba ( “Dalba Plaintiffs”) invested $42,000 in the Maple Landing LLC

[id. ¶ 79], Sylvia Thompson and Lawson F. Thompson invested $19,000 in the

Mossy Rock LLC [id. ¶ 106], Andrew Lechter (“Lechter”) invested $141,312 in the

Oakhill LLC [id. ¶ 132], and each became a member of the LLC in which he or she

invested.2 The LLCs, which are not parties to the lawsuit, are limited liability

companies formed for the specific purpose of acquiring an interest in real property,

obtaining investors, and holding the property for future development or placing it

into a conservation easement. [Id. ¶¶ 71, 126.]




1
  The factual allegations set forth below are taken as true only for purposes of this
motion, and GALT reserves the right to dispute them at a later point should litigation
proceed.
2
  Plaintiffs assert their claims as a class action on behalf of themselves and all others
similarly situated.
                                          -4-
       Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 5 of 50




       GALT is a non-profit land trust to which Maple Landing and Oakhill donated

their conservation easements. [Compl. ¶¶ 58(g), 84, 137.] None of the Plaintiffs had

any direct communication or interaction with GALT. See generally, Compl.

B.     The LLC Transactions3

       Each of the transactions involved a donation of a conservation easement by

the LLC. [Compl. ¶¶ 84, 137.] Donors may be able to realize a noncash charitable

contribution deduction for “the value by which the easement impairs the fair market

value of the property” if the transactions meet the requirements of a “qualified

conservation contribution.” [Id. ¶¶ 2, 38-39.]

       For each transaction, the LLC offered 95%-99% of the interests of the LLC to

potential participants, such as Plaintiffs, in exchange for cash. [Compl. ¶ 44(c).]

Thereafter, the “Manager of the Syndicate determines that a conservation easement

is the appropriate and preferred use of the land. The Syndicate members then accept

the Manager’s decision.” [Id. ¶ 44(e) (emphasis added).] The LLC reports the value

of the charitable deduction on its tax return. [Id. ¶ 45.] Plaintiffs allege that the

appraisals (not prepared by GALT) to support the tax deduction contained grossly

inflated valuations. [Id. ¶ 5.]



3
  GALT is not alleged to have been involved with the Mossy Rock LLC, and
therefore it is not addressed herein.
                                         -5-
       Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 6 of 50




      Each Plaintiff reported the charitable deductions on his or her personal tax

return based on a Schedule K-1 received from the respective LLC, following the

advice of their tax advisors. [Compl. ¶¶ 43, 54.]

      1.     Maple Landing

      Maple Landing, LLC acquired 283.42 acres of property in Effingham County,

Georgia. [Compl. ¶ 70.] The LLC offered 99% of its ownership interests through

promotional materials and a legal opinion that “were designed to convince potential

participants that the SCE Strategy, through the Maple Landing Syndicate, provided

a legal and legitimate way to save on taxes through a conservation easement.”

[Compl. ¶¶ 71-73.] Plaintiffs do not alleged GALT was involved in preparation of

those materials. [Id.] Maple Landing represented to the Dalba Plaintiffs that the

“granting of the conservation easement could have significant tax benefits.” [Id.

¶ 75(h).] Maple Landing’s manager elected to move forward with donating a

conservation easement and the members “approved” Maple Landing’s contribution

of the conservation easement to GALT. [Id. ¶¶ 80-81.]

      GALT was involved with preparation of the Conservation Easement Deed, to

which it is a party, that listed “conservation purposes” in line with those set forth

under § 170 of the Tax Code. [Compl. ¶¶ 58(g), 82.] GALT also assisted with




                                         -6-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 7 of 50




preparation of a Baseline Documentation Report (“BDR”)4 verified by Maple

Landing and filed with Maple Landing’s Appraisal Summary (Form 8283 5) and tax

return. [Id.] Defendant Tennille submitted a final appraisal that valued the

conservation easement at $6,791,000. [Id. ¶ 83.] Maple Landing conveyed the

conservation easement to GALT on December 30, 2010. [Id. ¶ 84.]

      The Aprio Defendants reported this donation on Maple Landing’s 2010 tax

return and the K-1 forms for each investor in Maple Landing. [Compl. ¶¶ 90-91.]

The Dalba Plaintiffs reported a charitable deduction of $162,9846 on their 2010 tax

return. [Id. ¶ 93.] The Dalba Plaintiffs do not allege that GALT provided them with

any advice about how to report Maple Landing’s charitable deduction.7




4
  A copy of the Maple Landing BDR is attached as Exhibit A. The Court may
consider documents referenced in a pleading at the motion to dismiss stage even if
they were not originally attached to the Complaint. See Day v. Taylor, 400 F.3d
1272, 1276 (11th Cir. 2005). GALT prepares a BDR to comply with Land Trust
Alliance Standard 11 to document the “conservation values protected by the
easement” and “the relevant conditions of the property as necessary to monitor and
enforce the easement.” See Land Trust Standards and Practices (Revised 2017),
available at http://s3.amazonaws.com/landtrustalliance.org/LandTrustStandardsand
Practices.pdf.
5
   The section of Form 8283 signed by GALT makes clear that GALT’s
acknowledgement of receiving the described property “does not represent agreement
with the claimed fair market value.” See Exhibit B.
6
  The Dalba Plaintiffs had invested $42,000 in Maple Landing. [Compl. ¶ 79.]
7
  Plaintiffs loosely refer to actions by “Defendants” throughout the Complaint, but
identify very few allegations specifically identifying actions by GALT.
                                        -7-
       Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 8 of 50




      In October 2012, Maple Landing received an IRS Notice indicating its 2010

tax return had been selected for audit. [Compl. ¶ 94.] Plaintiffs allege that the Aprio

Defendants “prepared the Appraisal Summary Form 8283, in which the Aprio

Defendants intentionally did not disclose the ‘cost basis’ of the property as

required.” [Id. ¶ 95.] On November 25, 2014, Maple Landing’s tax matters partner

sent its members the November 17, 2014 IRS Revenue Agent Report (the “Maple

Landing RAR”) that concluded the entire charitable contribution for the Maple

Landing conservation easement would be disallowed at the partnership level. [Id.

¶ 96.] On or around October 31, 2017, the IRS issued a Final Partnership

Administrative Adjustment (“FPAA”) for Maple Landing’s 2010 tax year adopting

the findings of the Maple Landing RAR. [Compl. ¶ 98.]

      2.     Oakhill Woods

      Oakhill Woods, LLC (“Oakhill”) acquired 380 acres of property in Effingham

County, Georgia. [Compl. ¶ 125.] Oakhill offered 99% of its ownership interests

through promotional materials that “were designed and used to convince potential

participants that the SCE Strategy, through the Oakhill Syndicate, provided a legal

and legitimate way to save on taxes through a conservation easement.” [Id. ¶¶ 126-

127.] Plaintiffs do not allege that GALT was involved in preparation of those

materials. [Id.] Oakhill represented to Lechter that the “granting of the conservation

                                          -8-
       Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 9 of 50




easement could have significant tax benefits.” [Id. ¶ 129(h)]. Oakhill’s managers

elected to move forward with donating a conservation easement and the members

“approved” Oakhill’s contribution of the conservation easement. [Id. ¶¶ 133-34.]

      GALT was involved with preparation of the Conservation Easement Deed, to

which it is a party, that listed “conservation purposes” in line with those set forth

under § 170 of the Tax Code. [Compl. ¶¶ 58(g), 135, 136.] GALT also assisted with

preparation of a Baseline Documentation Report (“BDR”)8 verified by Oakhill and

filed with Oakhill’s Appraisal Summary (Form 82839) and tax return. [Id. ¶¶ 58(g),

136.] Defendant Tennille submitted a final appraisal that valued the conservation

easement at $7,949,000. [Id. ¶ 139.] Oakhill conveyed the conservation easement to

GALT on December 7, 2010. [Id. ¶ 137.]

      The Aprio Defendants prepared Oakhill’s 2010 tax return that reported a

charitable contribution of $7,949,000 and the K-1 forms for each investor in Oakhill.

[Compl. ¶¶ 141-143.] Lechter reported a charitable deduction of $635,92010 on his

2010 individual tax return. [Id. ¶ 145.] Lechter does not allege that GALT provided

him with any advice about how to report Oakhill’s charitable deduction.


8
   A copy of the Oakhill BDR is attached as Exhibit C.
9
   The section of Form 8283 signed by GALT makes clear that GALT’s
acknowledgement of receiving the described property “does not represent agreement
with the claimed fair market value.” See Exhibit D.
10
   Lechter had invested $141,312.00 in Oakhill. [Compl. ¶ 132.]
                                         -9-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 10 of 50




      Oakhill received an IRS Notice indicating its 2010 tax return had been

selected for audit. [Compl. ¶ 146.] On July 12, 2016, Oakhill’s manager sent Lechter

a letter informing him that the deduction had been disallowed, but did not tell him

the primary reason for it, which was, according to Lechter, “the failure of the Aprio

Defendants to properly substantiate the deduction by reason of omitting the cost

basis from the Form 8283.” [Id. ¶ 148.] On or around September, 2017, the IRS

issued an FPAA for Oakhill’s 2010 tax year. [Id. ¶149.]

      On February 13, 2020, the Tax Court issued a memorandum opinion 11,

holding that Oakhill “failed to report its ‘cost or adjusted basis’ and thus failed to

attach to its partnership return a properly completed Form 8283.” [Id. ¶ 150.] The

Tax Court further held that Oakhill had submitted an “intentionally incomplete Form

8283.” [Id.] The Tax Court also noted that “Oakhill . . . took the position that the

379 acres had appreciated by more than 800% during the previous 3 ½ years amid

the worst real estate crisis since the Great Depression.” [Id. ¶ 151.]

      3.     Known Risks of Conservation Easement Donations and Deductions

      Plaintiffs assert that the structure of the foregoing transactions involved tax



11
  A copy of the Tax Court opinion, Oakhill Woods, LLC v. Comm’r, T.C. Memo
2020-24, 2020 Tax Ct. Memo LEXIS 23, is attached as Exhibit E. A copy of the
Tax Court opinion in the Maple Landing matter, Maple Landing, LLC v. Comm’r,
T.C. Memo 2020-104, 2020 Tax Ct. Memo LEXIS 105, is attached as Exhibit F.
                                         -10-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 11 of 50




deductions “that the IRS was already carefully scrutinizing and indicating to

professional advisors it would disallow.” [Compl. ¶ 48.] Indeed, “[a]s early as 1984,”

Plaintiffs allege the IRS had warned of its lack of tolerance for overvaluation of

conservation easement charitable contributions. [Id. ¶ 60.] Further, Defendants were

allegedly “put on notice as early as 1984 that the failure to set forth the cost basis of

the donated property on the Form 8283 results in the complete disallowance of the

charitable donation.” [Id. ¶ 64.] Then, in 2004, “the IRS officially identified

conservation easements as purportedly generating deductions that the IRS would

carefully scrutinize and eventually disallow if certain circumstances were present.”

[Id. ¶ 65.] Plaintiffs also point out that “170(h) of the [Tax] Code did not contemplate

the use of partnerships to realize these tax benefits.” [Id. ¶ 220.] Notwithstanding the

foregoing, Plaintiffs proceeded with the transactions.

      4.     Plaintiffs’ Claims Against GALT

      Plaintiffs assert claims against all Defendants, including GALT, for violations

of RICO 18 U.S.C. § 1962(C), RICO 18 U.S.C. § 1962(D) (by conspiring to violate

18 U.S.C. § 1962(C)) and Georgia RICO, conspiracy to violate Georgia RICO

(O.C.G.A. § 16-14-4(C)), negligent misrepresentation, fraud, aiding and abetting,

and civil conspiracy.




                                          -11-
       Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 12 of 50




              III.   ARGUMENT AND CITATION OF AUTHORITY

A.     Legal Standard for a Motion to Dismiss.

       Fed. R. Civ. Proc. 12(b)(6) permits dismissal of a complaint for “failure to

state a claim upon which relief can be granted.” “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, ‘to state a claim

to relief that is plausible on its face.’ A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”12 Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal citation omitted); see also Am. Dental Ass'n v. Cigna Corp., 605

F.3d 1283, 1289 (11th Cir. 2010). The Eleventh Circuit has adopted the Supreme

Court’s two-pronged approach: “1) eliminate any allegations in the complaint that

are merely legal conclusions; and 2) where there are well-pleaded factual allegations,

‘assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.’” Cigna Corp., 605 F.3d at 1290. Therefore, the factual

allegations “must be enough to raise a right to relief above the speculative level on

the assumption that all of the complaint’s allegations are true” and show “more than



12
  “‘[U]nwarranted deductions of fact’ in a complaint are not admitted as true for
the purpose of testing the sufficiency of plaintiff’s allegations” and the “court is
not required to accept a plaintiff’s legal conclusions.” Sinaltrainal v. Coca-Cola
Co., 578 F.3d 1252, 1260 (11th Cir. 2009).
                                           -12-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 13 of 50




a sheer possibility that a defendant has acted unlawfully.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007); Iqbal, 556 U.S. at 678. Importantly, the “courts

may infer from the factual allegations in the complaint ‘obvious alternative

explanation[s],’ which suggest lawful conduct rather than the unlawful conduct the

plaintiff would ask the court to infer.” Cigna Corp., 605 F.3d at 1290 (citing

Twombly, 550 U.S. at 567).

B.    Plaintiffs Lack Standing to Assert Claims Against GALT.

      1. Plaintiffs’ burden of proof for standing

      Plaintiffs lack standing to assert claims against GALT. Standing is a threshold

jurisdictional question for the Court. Bochese v. Town of Ponce Inlet, 405 F.3d 964,

974 (11th Cir. 2005). A party invoking federal jurisdiction bears the burden of

establishing standing at the commencement of the action. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992). This burden must be “clearly” met. Spokeo, Inc.

v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Warth v. Seldin, 422 U.S. 490, 518

(1975)).

      Plaintiffs cannot meet the three-prong requirement for standing: first, the

plaintiff must have suffered an injury in fact—an invasion of a legally protected

interest that is (a) concrete and particularized, and (b) actual or imminent, not

conjectural or hypothetical; second, there must be a causal connection between the

                                        -13-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 14 of 50




injury and the conduct complained of; and third, it must be likely, as opposed to

merely speculative, that the injury will be redressed by a favorable decision. Lewis

v. Governor of Ala., 944 F.3d 1287, 1296 (11th Cir. 2019) (citing Lujan, 504 U.S. at

560-61). “Failure to satisfy any of these three requirements is fatal.” I.L. v. Alabama,

739 F.3d 1273, 1278 (11th Cir. 2014).

      2.     Members of an LLC Cannot Assert Claims Belonging to the LLC.

      Plaintiffs were not parties to the real estate transaction that they are

complaining caused them damage. Thus, they cannot demonstrate the causal link

between Defendants’ actions and their personal injury. The LLCs (Maple Landing

and Oakhill as it pertains to GALT) conveyed the conservation easements conveyed

to GALT; the Plaintiffs did not. [Compl. ¶¶ 84, 137.]13

      A member of an LLC, such as these Plaintiffs, does not have standing to assert

a claim relating to the LLC’s property. O.C.G.A. § 14-11-501(a) (“A member has

no interest in specific limited liability company property”); see also In re Stadler,

No. 04-91944, 2005 Bankr. LEXIS 571, at **2-3 (Bankr. N.D. Ga. Mar. 31, 2005)

(“[W]hat belongs to the LLC does not belong to the member, any more that [sic]

property of a corporation belongs to a shareholder or property of a partnership


13
   Plaintiffs were investors in those LLCs [id. ¶¶ 40, 79, 132] and approved each
LLC’s donation [id. ¶¶ 44(e), 80-81, 133-34], which each LLCs reported on its tax
return [id. ¶¶ 45, 90-91, 141-43].
                                         -14-
         Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 15 of 50




belongs to a partner.”). Additionally, under O.C.G.A. § 14-11-1107(j), “[a] member

of [an LLC] is not a proper party to a proceeding by or against [an LLC] . . . except

where the object of the proceeding is to enforce a member's right against or liability

to the [LLC] . . . .” Here, Plaintiffs are asserting claims, which to the extent they

have merit (which is denied), belong to the Maple Landing and Oakhill LLCs as the

entities that conveyed the conservation easement to GALT.

         Northern District Court Judge Duffey faced this exact same issue in L. Dean

Heard v. GMAC Mortg., LLC, No. 1:12-cv-4239-WSD, 2013 U.S. Dist. LEXIS

202759 (N.D. Ga. July 19, 2013). Judge Duffey dismissed an LLC member’s

complaint asserting claims for wrongful foreclosure, fraud, and negligent infliction

of emotional distress, among other claims, following defendant’s foreclosure on

property owned by the LLC. As the plaintiff LLC member was not a party to the

note, security deed or quitclaim deed, the court held that the member (who was the

“sole member” of the LLC) lacked standing to assert claims based on defendant’s

foreclosure of the property owned by the LLC. Id. at *6. The member could not

“show that he was injured by Defendant’s alleged misconduct.” Id.

         Similarly, Harris v. Orange, S.A., 636 Fed. Appx. 476 (11th Cir. 2015)14,

provides a detailed analysis as to why a shareholder in a corporation lacks standing


14
     Harris involved a corporation, but the court’s analysis equally applies to an LLC.
                                          -15-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 16 of 50




to assert state and federal RICO claims when the underlying transaction purportedly

giving rise to the claim was by the corporation. In Harris, plaintiff’s “primary

alleged injuries flowed from her status as a shareholder and the diminution in the

value of her shares” following the corporation’s transfer of its intellectual property

from a corporation in which plaintiff and defendants were shareholders to a different

corporation owned solely by the defendants. Id. at 481. Even though the plaintiff

alleged an injury different and separate from the other shareholders, the Eleventh

Circuit held that this difference did not confer standing because standing does not

exist where the “harm suffered by the plaintiff shareholder [is] ‘purely contingent’

on the harm suffered by the corporation.” Id.

      As in Heard and Harris, Plaintiffs in this case have no direct interest in the

real property and lack standing to claim damages as a result of the transfer. GALT’s

limited involvement was solely with the LLCs. [See, e.g., Compl. ¶ 58(g) (Land

Trust Defendants purportedly provided a letter to the Syndicate confirming the

donation and purported representation regarding tax deduction), ¶ 75(g) (stating the

Syndicate had begun negotiations with the land trust).] Plaintiffs’ efforts to bypass

the LLCs and assert direct claims should be quashed. See United States v. Rogan,

639 F.3d 1106, 1109 (7th Cir. 2011) (applying Georgia law) (“A direct claim would

cut out other equity investors in, and creditors of, [the LLC]”).

                                         -16-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 17 of 50




      Plaintiffs should not be permitted to benefit from the liability protections

inherent in the corporate form of an LLC (see, e.g., O.C.G.A. § 14-11-303) and then

be allowed to assert claims arising solely from their membership in the LLC. See,

e.g., Winzer v. EHCA Dunwoody, LLC, 277 Ga. App. 710, 714 (2006) (“those who

accept the benefits of a limited liability company must also accept its burdens” in

discussing requirement that LLCs appear in court through representation by counsel,

similar to requirement of corporations).15

      3.     Plaintiffs Cannot Meet the Causation Requirements of Standing.

      In addition to attempting to hijack the claims of the LLC, Plaintiffs cannot

otherwise meet the causation requirement to state claims against GALT. To establish

the causation element of standing, or “traceability,” “the injury must be ‘fairly . . .

trace[able]’ to the defendant's conduct, as opposed to the action of an absent third

party.” Lewis, 944 F.3d at 1296 (citing Lujan, 504 U.S. at 561).




15
   As set forth by the Kentucky Supreme Court, “an LLC is not a legal coat that one
slips on to protect the owner from liability but then discards or ignores altogether
when it is time to pursue a damage claim.” Turner v. Andrew, 413 S.W.3d 272 (Ky.
2013); see also Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 347-48 (4th Cir.
2013) (finding LLC members “have failed to account for the fact that they elected
to conduct their business through a limited liability company . . . . [T]hey gave up
standing to claim damages to the LLC, even if they also suffered personal damages
as a consequence.”).
                                         -17-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 18 of 50




      First, Plaintiffs assert that the IRS disallowed the LLC’s charitable deduction

because the LLC intentionally failed to disclose the “cost basis” of the property on

the Appraisal Summary Form 8283. [Compl. ¶¶ 95, 150.] Plaintiffs do not allege that

GALT is responsible for this intentional conduct; rather, they assert that intentional

failure was caused by the LLC or the Aprio Defendants. [Id.]16

      Moreover, Plaintiffs’ self-inflicted injuries cannot serve as a basis of

causation. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416 (2013). Plaintiffs have

explained in great detail how “as early as 1984,” the IRS had indicated it would

scrutinize transactions like the ones at issue in this case. Plaintiffs are expected to

know the tax law. See Cherry-Burrell Corp. v. United States, 367 F.2d 669, 674-75

(8th Cir. 1966) (plaintiffs are presumed to know the tax regulations).

Notwithstanding the well-established IRS views on conservation easements,

Plaintiffs proceeded with the transactions and assumed the risk of the deduction not

being allowed. They do not have standing to now complain about that.

      Further, as to Plaintiffs’ RICO claims, Plaintiffs’ purported link between the

alleged RICO violations and Plaintiffs’ injury is “too remote” to state a claim. Hemi

Group, LLC v. City of New York, 559 U.S. 1, 2 (2010) (quoting Holmes v. Securities



16
  Plaintiffs also allege that they followed the Aprio Defendants’ advice in signing
their Form K-1s, which is not related to GALT. [Compl. ¶¶ 91, 143.]
                                         -18-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 19 of 50




Investor Protection Corp., 503 U.S. 258, 271 (1992)). To establish causation for a

RICO claim, a plaintiff must allege an injury “by reason of” the defendants’

racketeering activity. 18 U.S.C. § 1964(c). A plaintiff has standing only if his injuries

were proximately caused by the RICO violation, which is shown by a “direct relation

between the injury asserted and the injurious conduct alleged.” Holmes, 503 U.S. at

268; see also Morast v. Lance, 807 F.2d 926, 933 (11th Cir. 1987) (no standing

where injury “did not flow directly” from defendants’ actions). Thus, “a party whose

injuries result ‘merely from the misfortunes visited upon a third person by the

defendant’s acts’ lacks standing to pursue a claim under RICO.” Bivens Gardens

Office Bldg., Inc. v. Barnett Banks of Florida, Inc., 140 F.3d 898, 906 (11th Cir.

1998).

      Here, Plaintiffs’ alleged injuries “flow” exclusively from their status as a

members of Maple Landing/Oakhill LLCs.17 Plaintiffs make this point time and

again, alleging that the primary purpose of the LLC is its tax structure, which



17
  See Compl. ¶ 43 (In the case of the SCE Strategy, the Plaintiffs and the Class (i.e.,
the members of the Syndicate) reported the charitable deductions from the SCE
Strategy based on the Schedule K-1 received from the respective Syndicate in which
they were a member, as they are required by law to do); ¶ 44(d) (The end result is
the Syndicate (which holds the critical property) is owned 95-99% by the
participants, and the remainder by the original Syndicate member(s)); ¶58(g) (GALT
made purported representations to Syndicate, not its members); ¶ 75(g)
(Relationship was between syndicate and GALT, not plaintiffs).
                                          -19-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 20 of 50




benefits all members—the tax advantage/credit from the easement goes to the LLC,

which then flows to the members. [See Compl. ¶¶ 40-41, 50, 57(d), 58(f), 88, 114,

140, 180.] Stated differently, without their membership in the LLC, Plaintiffs would

not have received this potential tax benefit or the injuries they now claim arose from

the transactions between the LLCs and GALT. Standing simply does not exist for

RICO where the “harm suffered by the plaintiff shareholder [is] ‘purely contingent’

on the harm suffered by the corporation.” Harris, 636 Fed. Appx. at 481

(quoting Holmes, 503 U.S. at 271). Yet, that is the very claim Plaintiffs chose to

make here, and Plaintiffs, therefore, lack standing to assert a RICO claim against

GALT.

      Relatedly, standing cannot be established where a more direct victim of the

alleged wrongful conduct exists to vindicate the law. See Hemi Grp., LLC, 559 U.S.

at 11-12 (in analyzing RICO standing requirement, courts consider whether “better

situated plaintiffs would have an incentive to sue”). Here, even if there was a fraud

(which GALT denies being involved with), the United States government was the

“direct victim” of the alleged fraud.

      The Ninth Circuit addressed this point of a “direct victim” in a tax shelter

matter in Rezner v. Bayerische Hypo-Und Vereinsbank AG, 630 F.3d 866 (9th Cir.

2010). In evaluating a taxpayer’s claim against defendants, the Ninth Circuit

                                        -20-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 21 of 50




dismissed the taxpayer’s RICO claims for precisely this reason. Rezner, 630 F.3d at

873-74. According to the Ninth Circuit, since “the United States, not [the plaintiff],

was the immediate victim of [defendant’s] fraud and better situated to sue” the

defendant, the plaintiff lacked RICO standing. Id. at 874. In effect, the Rezner court

reasoned that defendants did not defraud plaintiff since he got precisely what

defendants promised: they offered a tax shelter, and plaintiff participated in that tax

shelter.

       Here, like Rezner, that Plaintiffs may ultimately pay back taxes and interest to

the government does not convert the alleged fraud on the United States into a fraud

on them. As a result, Plaintiffs lack standing to assert claims against GALT.

C.     Plaintiffs Asserted Their Claims After the Limitations Period Expired.

       1.    Plaintiffs’ Federal RICO claims are time-barred.

       The statute of limitations for a federal civil RICO claim is four years, which

begins to run when the plaintiff discovered—or reasonably should have

discovered—his/her injury. See Agency Holding Corp. v. Malley-Duff & Assocs.,

483 U.S. 143, 156 (1987); Rotella v. Wood, 528 U.S. 549, 552 (2000); Lehman v.

Lucom, 727 F.3d 1326, 1330 (11th Cir. 2013). This rule applies regardless of

whether or when the injury is discovered to be part of a pattern of racketeering.




                                         -21-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 22 of 50




Lehman, 727 F.3d at 1330 (citing Maiz v. Virani, 253 F.3d 641, 676 (11th Cir.

2001)).

      Here, Plaintiffs’ claims are untimely because Plaintiffs allege a racketeering

scheme that began in 2010 [see Compl. ¶¶ 70-88; 125-140] and was publicly

revealed—at the latest—by 2014. [Compl. ¶¶ 96, 146]; see Oakhill Woods, LLC v.

Comm’r, T.C. Memo 2020-24, 2020 Tax Ct. Memo LEXIS 23, at *8. Indeed, on or

about November 17, 2014, the IRS issued a report concluding that it would disallow

Maple Landing’s 2010 charitable contribution deduction. [Id., ¶ 96.] In December

2014, the IRS issued a report proposing to disallow Oakhill’s 2010 claimed

charitable contribution. Oakhill Woods, LLC v. Comm’r, 2020 Tax Ct. Memo LEXIS

23, at *8.

      Without doubt, Plaintiffs had knowledge they had been injured due to the

alleged misrepresentations no later than December 201418, meaning that their RICO

claims were barred by December 2018. Plaintiffs, however, did not file their

Complaint until March 2020.

      Klopfenstein v. Deutsche Bank Securities, Inc., 592 Fed. Appx. 812 (11th Cir.

2014) supports the dismissal of Plaintiffs’ claims as time barred. In Klopfenstein,



18
  Plaintiffs are presumed to know the tax regulations, Cherry-Burrell Corp., 367
F.2d at 674-75, and therefore the risks of a challenged deduction.
                                       -22-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 23 of 50




between 1996 and 2000, the plaintiff participated in tax shelters with the defendants.

Id. at 813. Like Plaintiffs here, Klopfenstein obtained opinion letters for these

transactions that supported the legitimacy of such transaction. Id. Moreover, like

Plaintiffs here, in January 2000, Klopfenstein was audited by the IRS which

informed plaintiff that the IRS intended to disallow the deduction. Id. The plaintiff

in Klopfenstein filed his RICO complaint in 2013. “[O]ffer[ing] no account of the

actions he took prior to December 2010 to explore whether he had any claims,” the

court ultimately held Klopfenstein’s RICO claim was time-barred. Id. at 815-16; see

also Curtis Inv. Co., LLC v. Bayerische Hypo-Und Vereinsbank, No. 1:06-cv-2752-

WSD, 2007 U.S. Dist. LEXIS 94012, at *34-35 (N.D. Ga. Dec. 20, 2007)

(dismissing plaintiff’s RICO claims barred by the statute of limitations); see also

Volk v. D.A. Davidson & Co., 816 F.2d 1406, 1415 (9th Cir. 1987) (“Damages

recoverable under RICO [] do not affect accrual of the cause of action or

commencement of the limitation period”).

      Like Klopfenstein, Plaintiffs here cannot simply bury their head in the sand.

Plaintiffs offer no account of the actions they took before December 2018 to explore

whether they had any claims against the Defendants. Accordingly, this Court should

dismiss Plaintiffs’ RICO claims.




                                        -23-
        Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 24 of 50




        2.    Plaintiffs’ Georgia RICO Claims Are Untimely.

        The Georgia RICO claim is also untimely because the claim must be brought

within five years of “when the plaintiff discovers, or reasonably should have

discovered that he has been injured.” Glock Inc. v. Harper, 340 Ga. App. 65, 66-67;

O.C.G.A. § 16-14-8. As explained above in connection with Plaintiffs’ federal

RICO claim, the time for Plaintiffs to assert a Georgia RICO claim expired in

December 2019 at the latest, well before Plaintiffs filed their Complaint in March

2020.

        3.    Plaintiffs Are Too Late in Filing Their Fraud Claim.

        Plaintiffs’ fraud claim is barred by the four-year statute of limitations for fraud

claims in Georgia. O.C.G.A. § 9-3-31; Anthony v. Am. Gen. Fin. Servs., Inc., 287

Ga. 448, 461 (2010). A plaintiff must assert a fraud claim within four years of the

alleged fraud or the date the plaintiff could have, in the exercise of reasonable

diligence, discovered the fraud. Gerald v. Doran, 169 Ga. App. 22, 23 (1983). The

Dalba Plaintiffs, with reasonable diligence, could have discovered the purported

fraud when the IRS issued a report by November 17, 2014, so the time for them to

assert a fraud claim was extinguished by November 17, 2018. Likewise, Plaintiff

Lechter, with reasonable diligence, could have discovered the purported fraud in

December 2014 when the IRS issued its notice as to Oakhill, so the time for him to

                                           -24-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 25 of 50




assert a fraud claim was extinguished by December 2018, well before the Complaint

was filed in March 2020.

      4.     Plaintiffs’ Negligent Misrepresentation Claim is Untimely.

      Plaintiffs needed to file their negligent misrepresentation claim within four

years of incurring their economic loss, which they did not do. Hardaway Co. v.

Parsons, Brinckerhoff, Quade & Douglas, Inc., 267 Ga. 424, 427 (1997). The Dalba

Plaintiffs invested in Maple Landing in December 2010 and Lechter invested in

Oakhill in August 2010. Their alleged losses arise from their investment in the

respective LLCs, and the time for them to assert a negligent misrepresentation claim

expired by December 2014.

      5.     Plaintiffs’ Aiding and Abetting and Conspiracy Claims Are Time
             Barred.

      The limitations periods for civil conspiracy and aiding and abetting claims are

based on the limitation period for the underlying tort. Weissman v. Williams, No.

1:15-cv-40(WLS), 2017 U.S. Dist. LEXIS 224797, at *56 (M.D. Ga. Sept. 29, 2017);

Bibb Cty. Sch. Dist. V. Dallemand, No. 5:16-cv-549(MTT), 2019 U.S. Dist. LEXIS

59922, at *17 n.4. Each of these claims appears to be based on Defendants’ fraud

and breach of fiduciary duties.19 [See Compl. ¶¶ 336, 351.]          Therefore, their


19
  Plaintiffs have not alleged a claim against GALT for breach of fiduciary duties, so
that does not form a basis for their derivative claims, as explained more fully below.
                                        -25-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 26 of 50




conspiracy and aiding and abetting claims are subject to the limitations period for

fraud, which as explained above, expired by November 2018 for the Dalba Plaintiffs

and December 2018 for Plaintiff Lechter. Their conspiracy and aiding and abetting

claims are therefore time barred.

D.    Plaintiffs Fail to Meet the Pleading Standards to Assert Claims for Fraud,
      Negligent Misrepresentation and RICO.

      1. Pleading Requirements

      Plaintiffs have asserted claims for fraud, negligent misrepresentation and

RICO against GALT, but despite including over 75 paragraphs identifying

purportedly fraudulent actions [see Compl. ¶¶ 329(1)-(77)] and 35 paragraphs of

purported predicate acts [id. ¶¶ 234(a)-(kk)], Plaintiffs have not met the heightened

pleading standard of Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must

state with particularity the circumstances constituting fraud or mistake”).

      The heightened pleading standard applies equally to claims for RICO,

negligent misrepresentation, and fraud. See Ambrosia Coal & Constr. Co. v.

Morales, 482 F.3d 1309, 1316 (11th Cir. 2007) (“Civil RICO claims, which are

essentially a certain breed of fraud claims, must be pled with an increased level of

specificity”); Singleton v. Petland Mall of Ga. LLC, No. 1:19-cv-01477-ELR, 2020

U.S. Dist. LEXIS 108661, at *18 (N.D. Ga. Mar. 18, 2020). “To satisfy Rule 9(b), a

plaintiff must allege, at a minimum, the time, place, and content of the alleged
                                        -26-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 27 of 50




misrepresentation; the fraudulent scheme; the fraudulent intent of the defendant; and

the injury resulting from the fraud.” Singleton, 2020 U.S. Dist. LEXIS 108661, at

*9-10 (citing Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1380-

81 (11th Cir. 1997)). Where, as here, claims are asserted against multiple defendants,

“the complaint should inform each defendant of the nature of his alleged

participation in the fraud.” Ambrosia, 482 F.3d at 1316-17.

      2. Plaintiffs Have Not Shown Any Fraud by GALT.

      Plaintiffs have failed to set forth facts to support the essential elements of

fraud against GALT, and in turn, have failed to meet the heightened standard of Rule

9(b). Plaintiffs’ 175-page Complaint does not contain a single allegation of specific

fraudulent activity by GALT. Instead, like most of Plaintiffs’ allegations, their fraud

allegations are described amorphously in terms of actions by the “Defendants

directly and indirectly.” [Compl. ¶ 329.] Plaintiffs’ failure to plead the who, what,

when, where and how of GALT’s alleged fraud is fatal. See Douglas v. Southstar

Funding, LLC, No. 1:18-cv-1802-MLB-JSA, 2018 U.S. Dist. LEXIS 222744, at *14

(N.D. Ga. Oct. 18, 2018) (dismissing fraud claim based on conclusory statements as

to multiple defendants’ actions).

      To state a claim for fraud against GALT, Plaintiffs must allege facts sufficient

to show “a false representation by a defendant, scienter, intention to induce the

                                         -27-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 28 of 50




plaintiff to act or refrain from acting, justifiable reliance by plaintiff, and damage to

plaintiff.” Fortson v. Hotard, 299 Ga. App. 800, 802-03 (2009). Plaintiffs’ list of

77 purportedly fraudulent statements does not contain any reference to or attribution

to GALT for any of the enumerated actions and statements. [Compl. ¶¶ 329(1)-(77).]

Plaintiffs also have not shown that GALT knew it made a false representation to

Plaintiff at the time it was made (scienter). Nor have Plaintiffs identified any false

statement by GALT on which they relied in acting or not acting.

      Although Plaintiffs also allege that “Defendants” made intentional omissions

of fact to Plaintiffs [Compl. ¶ 329], they again have not identified any specific facts

to support this conclusory statement. Further, “[s]uppression of a material fact is

fraud only if there is a duty to disclose arising from a fiduciary relationship or the

particular circumstances of the case.” Ledford v. Smith, 274 Ga. App. 714, 721

(2005). Plaintiffs have not alleged that GALT, a land trust, owed Plaintiffs any

fiduciary duty, so to the extent their claim is based on an omission by GALT, it

cannot stand.

      3.     Plaintiffs Have Not Alleged That GALT Made a False Statement
             on Which They Relied to State a Claim for Negligent
             Misrepresentation.

      To assert a claim for negligent misrepresentation against GALT, Plaintiffs

must show that “(1) the defendant’s negligent supply of false information to

                                          -28-
        Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 29 of 50




foreseeable persons, known or unknown; (2) such persons’ reasonable reliance upon

that false information; and (3) economic injury proximately resulting from such

reliance.” Marquis Towers, Inc. v. Highland Grp., 265 Ga. App. 343 (2004). Their

allegations must comply with Rule 9(b)’s heightened pleading standard. Singleton,

2020 U.S. Dist. LEXIS 108661 at *18.

         Plaintiffs have not identified any false information that GALT supplied to

them upon which they relied to support Count VI. Plaintiffs instead rely on general

allegations made against the “Defendants,” including incorporating by reference

“those misrepresentations and omissions detailed in Count IX below,” none of which

identify any specific action by GALT. [See Compl. ¶¶ 313; 329(1)-(77).]

         Viewing the Complaint as a whole, Plaintiffs at best allege that GALT advised

the Maple Landing LLC (not Plaintiffs) on December 30, 2010 “that its contribution

to [GALT] ‘is fully tax deductible,’” [Compl. ¶ 86], and advised the Oakhill LLC

(again, not Plaintiffs) on December 7, 2010 “that its contribution to [GALT] ‘is fully

tax deductible’” [id., ¶ 138]. To the extent that Plaintiffs base their claim on the

BDRs prepared by GALT which were in turn verified by the LLCs and filed by the

LLCs with their Appraisal Summaries (Form 8283s) and tax returns [see Compl. ¶¶

82 & 136], or the Form 8283 “verified” by GALT20 [see id. ¶¶ 89 & 141], Plaintiffs


20
     See notes 5 & 9, supra, and Exs. B & D.
                                          -29-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 30 of 50




have not identified any representation made to them by GALT in those documents

that was false.

      Nowhere in the Complaint do Plaintiffs identify any false information

supplied to Plaintiffs by GALT, and therefore they have failed to assert a required

element to state a claim for negligent misrepresentation against GALT. Indeed, the

Dalba Plaintiffs and Lechter each committed to invest in the Maple Landing and

Oakhill LLCs, respectively, based on information supplied by parties other than

GALT. The Dalbas make clear that they invested in Maple Landing based on a legal

opinion from Sirote and Promotional Materials prepared by Maple Landing’s

managers and Sirote (and review by the Aprio Defendants). [See Compl. ¶¶ 72, 73,

79.] Likewise, Lechter invested in Oakhill in reliance on Promotional Materials

prepared jointly by the Oakhill managers and Sirote (and reviewed and approved by

the Aprio Defendants). [Id. ¶¶ 127, 132.]

      Further, Plaintiffs have not identified any specific economic damage that they

incurred due to any alleged false statement made by GALT, which simply is not

sufficient to cross Rule 9(b)’s pleading threshold. [See, e.g., Compl. ¶ 316 (referring

generally to “Defendants’ advice” as having caused them damage).] Plaintiffs do

not allege that they decided to invest in the syndicates based on any representation

by GALT, and certainly not based on any false representation by GALT, and so they

                                         -30-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 31 of 50




cannot show that their purported economic injury arose due to any false statement

made by GALT or was proximately caused by GALT.21

      Their conclusory allegations are little more than bare recitals of the elements

of a claim. For the same reasons the fraud count fails to meet the heightened

pleading standard of Rule 9(b), so does the negligent misrepresentation claim.

      4.     Plaintiffs Failed to Allege a RICO Claim Against GALT With
             Particularity.

      The Court should reach the same result for Plaintiffs’ RICO claims. Plaintiffs’

Complaint skirts the Eleventh Circuit’s repeated admonition that “[p]articularly with

regard to civil RICO claims, plaintiffs must stop and think before filing them.” Byrne

v. Nezhat, 261 F.3d 1075, 1115 (11th Cir. 2001), abrogated in part on other grounds

by, 553 U.S. 639, 646 (2008) (quoting Pelletier v. Zweifel, 921 F.2d 1465, 1522

(11th Cir. 1991) (emphasis in original)). The long list of “Defendants’ and their co-

conspirators’” purported violations of RICO does not identify GALT in any way,

and falls far short of providing the level of detail necessary to meet the heightened

pleading standard. [See Compl. ¶¶ 234(a)-(kk).]



21
   Notwithstanding Plaintiffs’ failure to adequately plead facts to support the other
elements of their claim, they also have not shown that it was reasonable for them to
rely on GALT for tax-related advice. It was not. GALT is a land trust, and Plaintiffs
specifically relied on advice from professionals, Sirote and the Aprio Defendants,
for the tax treatment of the transactions.
                                        -31-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 32 of 50




      In Jackson v. BellSouth Telecommunications, the Eleventh Circuit held that

“establishing a RICO enterprise and pattern of racketeering activity” are the “basic

requirements” that are “[e]ssential to any successful RICO claim.” 372 F.3d 1250,

1264 (11th Cir. 2004).22 The Complaint here fails to allege these basic elements

against GALT and its conclusory allegations ignore the controlling case law and

Rule 9(b).

      Here, at the pleading stage, Plaintiffs’ RICO claims fail as a matter of law

because Plaintiffs have not plausibly pled, with required particularity, that GALT:

(1) was associated with “any enterprise” in furtherance of the “enterprise’s affairs”;

(2) “conduct[ed] or participate[d] . . . in the conduct of such enterprise’s affairs”; or

(3) knew of any other defendants’ allegedly unlawful conduct with Plaintiffs. See

Ambrosia, 482 F.3d at 1316 (RICO claims must be pled with an increased level of

specificity under Rule 9(b)).

             a.     Plaintiffs have not sufficiently alleged an enterprise.

      To plead a violation of § 1962(c), Plaintiffs must properly allege an enterprise.

Plaintiffs try to meet that requirement by alleging an association-in-fact enterprise,



22
  18 U.S.C. § 1962(c) makes it unlawful “for any person employed by or associated
with any enterprise engaged in . . . interstate . . . commerce, to conduct or participate,
directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of
racketeering activity. . . .”
                                          -32-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 33 of 50




but fail to meet this mark. [Compl. ¶ 211 (Plaintiffs’ purported “enterprise” consists

of “(1) the Defendants; (2) the Sponsors; (3) the Other Participants; and (4) all other

persons and entities that associated to solicit persons to participate in the SCE

Strategy for the purpose of generated and sharing fees and commissions generated

from the SCE Strategy and alleged tax liability reduction it purported to provide.”).]

      The United States Supreme Court’s decision in United States v. Turkette, 452

U.S. 576, 583 (1981), is useful to illustrate this point. The Supreme Court held that

an association-in-fact enterprise consists of “a group of persons associated together

for a common purpose of engaging in a course of conduct.” Turkette, 452 U.S. at

583 (emphasis added). While an association-in-fact enterprise need not have a strict

hierarchy, it must have some discernable elements of “structure,” namely: “a

purpose, relationships among those associated with the enterprise, and longevity

sufficient to permit these associates to pursue the enterprise’s purpose.” Boyle v.

United States, 556 U.S. 938, 946 (2009). The Complaint’s factual allegations fail to

satisfy these basic requirements of pleading an enterprise.

      Plaintiffs include purely conclusory allegation in stating that the participants

of the enterprise “engaged in a common plan, transaction and course of conduct

described herein in connection with the design, promotion, sale and implementation

of the SCE Strategy.” [Compl. ¶ 214.] Beyond identifying the members of the

                                         -33-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 34 of 50




alleged association-in-fact enterprise as the 17 Defendants, Other Participants23, and

other non-defendants listed at Paragraph 211, Plaintiffs’ enterprise allegations

consist of useless formulaic legal conclusions and labels. [See Compl. ¶¶ 214-217.]

      The Court “cannot accept purely conclusory allegations” of a common

purpose. Ray v. Spirit Airlines, 836 F.3d 1340, 1352 (11th Cir. 2016). Rather, to

allege a common purpose, a plaintiff must allege facts sufficient to give rise to a

plausible inference that the members of the purported enterprise “knowingly

cooperated” to pursue a common scheme. Id. at 1352-1353 (dismissing RICO claim

for failure to allege common purpose where plaintiffs did not allege that defendant

was “involved in the actual decisions,” “knew the true nature” of alleged fraud, or

“worked intentionally to misrepresent” facts).

      Here, Plaintiffs rely exclusively on the conclusory allegations that the parties

purportedly shared a common purpose:

      The Defendants, the Sponsors, and the Other Participants engaged in a
      common plan, transaction and course of conduct described herein in
      connection with the design, promotion, sale and implementation of the
      SCE Strategy. The Defendants, the Sponsors, and the Other Participants
      knowingly or recklessly engaged in acts, transactions, practices and a
      course of business that operated as a fraud upon the Plaintiffs and the
      Class, the primary purpose and effect of which was to generate huge
23
  Other Participants apparently include “individuals and entities such as managers,
appraisers, attorneys, accountants, brokers, referral sources, engineers, and others
not named as Defendants herein who assisted Defendants in designing, promoting,
selling, and implementing the SCE Strategy.” [Compl. ¶ 36 n.2.]
                                        -34-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 35 of 50




      fees and commissions by fraudulently selling a series of transactions
      under the guise of generating a legal and legitimate noncash charitable
      contribution deduction.

[Compl. ¶ 214.] These allegations are insufficient. Nowhere do Plaintiffs allege

actual facts that GALT was aware of or intended to participate in the SCE scheme

relating to the syndicates. Plaintiffs do not provide any factual basis for inferring

that GALT “knowingly cooperated” or shared any common purpose with the other

Defendants, Sponsors, or Other Participants. See Ray, 836 F.3d at 1353.

      Further, all of Plaintiffs’ allegations are consistent with GALT conducting

normal land trust activities that are in no way illegal activities: (1) engaging in

negotiations with the LLC [Compl. ¶¶ 75(g); 129(g)]; (2) assisting with preparation

of language in a Conservation Easement Deed24 [id. ¶¶ 87, 135]; (3) verifying an

appraisal summary prepared by the other Defendants (Form 8283)25 [id. ¶¶ 89, 136];

(4) preparing the BDRs [id. ¶¶ 82 ,136]; and (5) accepting the conveyance of a

conservation easement [id.. ¶¶ 84, 137]. Ray holds that allegations like these, which

are merely consistent with legitimate activity, do not give rise to a reasonable

inference that GALT shared a common purpose with other Defendants. See Ray, 836



24
   As a recipient of the easement pursuant to the deed, GALT was obviously involved
in the drafting process as the deed sets forth certain requirements and obligations
that are binding on GALT. That is not illegal; it is a normal business activity.
25
   See notes 5 & 9, supra, and Exs. B & D.
                                        -35-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 36 of 50




F.3d at 1354.

             b.     Plaintiffs have not alleged that GALT participated in the
                    operation or management of an enterprise.
      Plaintiffs’ claims against GALT under 18 U.S.C. § 1962(c) fail for the related

but separate reason that Plaintiffs have not plausibly alleged that GALT

“participate[d] in the operation or management of the enterprise itself.” Reves v.

Ernst & Young, 507 U.S. 170, 185 (1993). Liability under Section 1962(c) requires

“some part in directing the enterprise’s affairs.” Id. at 179 (emphasis omitted).

Plaintiffs must show that “the defendants participated in the conduct of the

‘enterprise’s affairs,’ not just their own affairs.” Id. at 185 (emphasis in original).

“Simply performing services for an enterprise, even with knowledge of the

enterprise’s illicit nature, is not enough to subject a defendant to RICO liability under

§ 1962(c).” Parm v. Nat’l Bank of Cal., N.A., 242 F. Supp. 3d 1321, 1348 (N.D. Ga.

2017).

      Although Plaintiffs’ summarily allege that the “Defendants, the Sponsors, and

the Other Participants maintained an interest in and control of the Enterprise and also

conducted or participated in the conduct of the affairs of the Enterprise through a

pattern of racketeering activity,” [Compl., ¶ 216] Plaintiffs’ factual allegations do

not support these conclusory allegations with respect to GALT. Plaintiffs do not



                                          -36-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 37 of 50




allege that GALT operated or managed any enterprise involving any other

Defendant.

      Rather, Plaintiffs’ allegations describe GALT’s engagement in typical land

trust activities, such as taking legal ownership and stewardship over a property

interest for the benefit of the general public. These allegations merely show that

GALT acted as a land trust entity in furtherance of its own affairs and cannot support

Plaintiffs’ claims under 18 U.S.C. § 1962(c). See Parm, 242 F. Supp. 3d at 1349

(providing banking services did not constitute operation or management of a RICO

enterprise); Flagg v. First Premier Bank, 257 F. Supp. 3d 1351, 1364 (N.D. Ga.

2017) (same); see also Mason v. Midland Funding LLC, No. 1:16-cv-02867, 2017

U.S. Dist. LEXIS 216825, at *58-59 (N.D. Ga. July 27, 2017) (providing legal

services did not constitute operation or management of a RICO enterprise); accord

Ray, 836 F.3d at 1354-55 (finding no association-in-fact enterprises where alleged

members were not aware of other member’s alleged misrepresentation and were

engaged in their own legitimate commercial transactions).

             c.     The Complaint fails to adequately plead that GALT engaged
                    in any predicate acts.

      Plaintiffs also fail to adequately plead that GALT engaged in a “racketeering

activity” (a predicate act). In fact, the only allegation that even purports to set forth

any racketeering activity is wholly conclusory: “The numerous predicate acts of wire
                                          -37-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 38 of 50




and/or mail fraud in addition to other fraudulent acts, are part of separate fraudulent

transactions by the Defendants and their co-conspirators designed to defraud the

Individual Plaintiffs and the Class of money and property interests under false

pretenses.” [Compl. ¶ 228.] Plaintiffs attempt to provide “representative examples”

of predicate acts, which are followed by a conclusory catch-all; however, not one of

the “representative examples” relate to GALT. [See Compl. ¶¶ 234(a)-(kk).]

Plaintiffs’ failure to identify a single enumerated crime chargeable under the laws

of the United States or any state and punishable by imprisonment for more than one

year is, by itself, fatal to their cause of action. Without any specific allegations

against GALT completing predicate acts, Plaintiffs’ RICO claims fail as a matter of

law. See Burchett v. Lagi, No. 1:11-CV-2379-TWT, 2012 U.S. Dist. LEXIS 103636

(N.D. Ga. July 25, 2012); see also J.G. Williams, Inc. v. Regency Props, Ltd., 672 F.

Supp. 1436 (N.D. Ga. 1987) (dismissing plaintiff’s RICO claim due to its failure to

adequately allege pattern of racketeering activity).

             d.     Plaintiffs fail to plead a RICO conspiracy claim.

      The Court also should dismiss Count II, which alleges that all Defendants

conspired to violate the federal RICO statute, because Plaintiffs’ underlying claim

fails and they fail to provide any factual detail of an agreement to violate RICO.




                                         -38-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 39 of 50




      “Under 18 U.S.C. § 1962(d), it is unlawful to enter into a conspiracy with the

intention of violating any other part of § 1962.” Fuller v. Home Depot Servs., LLC,

512 F. Supp.2d 1289, 1295 (N.D. Ga. 2007). To support a claim of RICO conspiracy,

a plaintiff must “allege an illegal agreement to violate a substantive provision of the

RICO statute.” Id. In other words, “[t]o sufficiently state a conspiracy claim, [] the

complaint must allege the existence of an agreement to commit an act that is itself

illegal.” Id. “[P]arties cannot be found guilty of conspiring to commit an act that is

not itself against the law.” Id. Accordingly, “if the underlying allegations of RICO

violations are not viable, a conspiracy claim based on those violations must also

fail.” Id. (dismissing plaintiff’s RICO conspiracy claim because plaintiff failed to

sufficiently state substantive RICO claim against defendant). Plaintiffs’ conspiracy

allegations fail for the same reasons as their substantive allegations, detailed in

Section III.D.3, above. Without pleading a plausible claim for violation of 18 U.S.C.

§ 1962(c), there can be no claim for conspiracy to commit such offense under 18

U.S.C. § 1962(d). See Chi v. MasterCard International, Inc., No. 1:14-CV-614-

TWT, 2014 U.S. Dist. LEXIS 142294, at *9 (N.D. Ga. Oct. 7, 2014); J&D Int’l

Trading (H.K.) Ltd. v. MTD Equip., LLC, No. 1:13-CV-2526-RWS, 2014 U.S. Dist.

LEXIS 58888, at *38 (N.D. Ga. Apr. 28, 2014) (same); Fuller, 512 F. Supp. 2d at

1295 (same).

                                         -39-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 40 of 50




      As to the requirement of showing agreement to violation RICO, in United

States v. Browne, 505 F.3d 1229 (11th Cir. 2007), the Eleventh Circuit held that the

“touchstone of liability is an agreement to participate in a RICO conspiracy,” which

requires an allegation and proof that each defendant agreed on the overall objective

of the conspiracy. 505 F.3d at 1264 (outlining two methods for showing the required

agreement); see also Jackson, 372 F.3d at 1269 (failure to allege that defendant

“agreed to violate any of the substantive provisions of the RICO laws,” is “fatal

pleading defect”). Plaintiffs have not met that burden here.

      In fact, Plaintiffs merely recast the insufficient allegations used to support

their substantive RICO claim. [See Compl. ¶¶ 271-274.] The Complaint makes no

attempt to state when, where, or how the Defendants supposedly reached an

agreement to violate RICO.

E.    Plaintiffs’ Remaining Claims Fail on the Merits.

      1.     Plaintiffs’ Georgia RICO Claim Fails to State a Claim Against
             GALT.

      For the same reasons that Plaintiffs’ claim against GALT under the federal

RICO statute fails, their claim in Count III based on Georgia’s RICO statute

(O.C.G.A. §§ 16-14-4(a) & (b)) also fails. Georgia’s RICO statute follows the

federal statute and is “essentially identical to the federal RICO statute.” Simpson v.

Sanderson Farms, Inc., 744 F.3d 702, 705, n. 1 (11th Cir. 2014) (noting that “the
                                        -40-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 41 of 50




Georgia definition of ‘racketeering activity’ expressly incorporates the federal list

of predicate offenses”).    Plaintiffs’ Georgia RICO claim is not based on any

underlying acts separate and apart from those on which Plaintiffs base their federal

RICO claims, and therefore it tracks their federal RICO claim.26 “[W]here a plaintiff

fails to state a federal claim under a particular predicate, his state-law claim under

that predicate will fail as well.” Id. Just as Plaintiffs’ federal RICO claim must be

dismissed as to GALT, their Georgia RICO claim must also be dismissed.

      2.     Plaintiffs’ Georgia RICO Conspiracy Claim Falls With Their
             Georgia RICO Claim.

      While Georgia recognizes a cause of action for conspiracy to commit RICO,

the requirements for asserting a RICO conspiracy claim are the same as for asserting

a Georgia RICO claim,27 and an entity can be found liable for RICO conspiracy “if

they knowingly and willfully join a conspiracy which itself contains a common plan



26
   Plaintiffs vaguely incorporate “their allegations regarding the Enterprise,” Compl.
¶ 284, and “their allegations that Defendants have engaged in a pattern of
racketeering activity,” id., ¶ 285, without any indication of which allegations those
are, and, in any event, there is no reference to any activity by GALT identified in
Count III.
27
   “To assert a civil claim based upon either a violation of the RICO statute or a
conspiracy to violate that statute, a plaintiff must show that the defendants violated
or conspired to violate the RICO statute; that as a result of this conduct the plaintiff
has suffered injury; and that the defendant's violation of or conspiracy to violate the
RICO statute was the proximate cause of the injury.” Wylie v. Denton, 323 Ga. App.
161, 165 (2013).
                                         -41-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 42 of 50




or purpose to commit two or more predicate acts.” Wylie, 323 Ga. App. at 165. In

Count IV, Plaintiffs again do not identify any improper action specific to GALT, and

certainly do not set forth any allegations indicating that GALT knowingly joined a

RICO conspiracy. [See Compl. ¶¶ 291-301.]

      Because Plaintiffs have failed to assert a Georgia RICO claim for the reasons

set forth above, they have also failed to set forth a Georgia RICO conspiracy claim

which requires the same base elements of a Georgia RICO claim, and Count IV must

be dismissed as to GALT.

      3.    GALT Is Not Alleged to Have Aided and Abetted Any Other
            Defendant.

      In Count X, Plaintiffs assert a claim for “aiding and abetting” against all

Defendants other than the Aprio Defendants, but provide no indication of how each

individual Defendant, including GALT, aided and abetted any other Defendant or

how any such action caused them damage. Instead, Plaintiffs summarily state that

“each of the Defendants aided and abetted the wrongful conduct (including fraud

and breaches of fiduciary duty) of each of the other Defendants.” [Compl. ¶ 336.]

      To prevail on a claim of aiding and abetting a breach of fiduciary duty,

plaintiffs must show the following elements:

      (1) through improper action or wrongful conduct and without privilege,
      the defendant acted to procure a breach of the primary wrongdoer's
      fiduciary duty to the plaintiff; (2) with knowledge that the primary
                                       -42-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 43 of 50




      wrongdoer owed the plaintiff a fiduciary duty, the defendant acted
      purposely and with malice and the intent to injure; (3) the defendant's
      wrongful conduct procured a breach of the primary wrongdoer's
      fiduciary duty; and (4) the defendant's tortious conduct proximately
      caused damage to the plaintiff.

Insight Tech., Inc. v. FreightCheck, LLC, 280 Ga. App. 19, 25-26 (2006). Plaintiff’s

summary allegations do not set forth any actions by GALT to show that GALT took

any actions to aid and abet any other Defendant to procure the breach of a fiduciary

duty. [See Compl. ¶ 336.] Nor have they alleged that GALT acted purposely and

with malice and the intent to injure Plaintiffs or that GALT’s conduct “procured a

breach of the primary wrongdoer’s fiduciary duty” (whoever the unidentified

“primary wrongdoer” may even be). Indeed, Plaintiffs do not identify any action in

Count X by any specific Defendant or how any such action procured a breach of

fiduciary duty.

      To the extent that Count X as to GALT is based on GALT’s purported aiding

and abetting of some other Defendant’s fraud, Plaintiffs have again not identified

any action or fraud that GALT aided and abetted. Further, Georgia courts have

concluded that “the tort of ‘aiding and abetting fraud’ does not exist as a basis for

liability under Georgia law.” Siavage v. Gandy, 350 Ga. App. 562, 566 (2019).

“Instead, one who ‘knowingly participat[es] in a fraud’ may be held liable for the

fraud. Thus, the issue . . . is whether [Plaintiffs] have stated a valid fraud claim

                                        -43-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 44 of 50




against [GALT].” Id. As set forth above, Plaintiffs have not set forth a valid fraud

claim against GALT, and as there is not a recognized separate cause of action for

aiding and abetting fraud, Plaintiffs’ aiding and abetting claim also fails as a matter

of law. Plaintiffs’ aiding and abetting claim should be dismissed.

      4.     Because Plaintiffs’ Underlying Tort Claims Fail, Their Civil
             Conspiracy Claim as to GALT Also Fails.

      In the final count asserted against GALT (and all of the other Defendants),

Plaintiffs assert a claim for civil conspiracy. “To recover damages for a civil

conspiracy claim, a plaintiff must show that two or more persons, acting in concert,

engaged in conduct that constitutes a tort.” Mustaqeem-Graydon v. SunTrust Bank,

258 Ga. App. 200, 207 (2002). However, “[a]bsent the underlying tort, there can be

no liability for civil conspiracy.” Id. (finding that conspiracy claim failed where

underlying fraud clam failed). Plaintiffs’ conspiracy allegations do not identify with

specificity exactly which underlying torts purportedly support their civil conspiracy

claim, but it appears based upon a “plan of action to perpetrate fraud on Plaintiffs

and to breach fiduciary duties owed to Plaintiffs.” [Compl. ¶ 351.]

      For the reasons already set forth above, Plaintiffs have not adequately alleged

a fraud claim against GALT. Without being able to assert a fraud claim as to GALT,

Plaintiffs also cannot assert a claim for civil conspiracy based on fraud against

GALT. Mustaqeem-Graydon, 258 Ga. App. at 207.
                                         -44-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 45 of 50




      As to a breach of fiduciary duty, Plaintiffs have not asserted such a claim

against GALT. Plaintiffs do not anywhere in their Complaint assert that GALT owed

them a duty and certainly do not provide notice of how GALT could have owed them

any fiduciary duty or what action GALT took that constitutes a breach of such a

purported duty. Indeed, GALT is a land trust, and is not alleged to be a professional

that owed any fiduciary duty to anyone, let alone Plaintiffs. Absent an underlying

tort against GALT, a claim for conspiracy to breach fiduciary duties cannot stand

against GALT and it must be dismissed by the Court.

      5.     Plaintiffs’ Prayer for Attorneys’ Fee and Punitive Damages Fails
             Because Their Underlying Claims Fail.

      Although Plaintiffs have not asserted separate counts seeking attorneys’ fees

and punitive damages, they request them in their prayer for relief. Plaintiffs’ ability

to recover attorneys’ fees and punitive damage is dependent upon them having stated

a viable cause of action against GALT, which for all of the reasons set forth above,

they have not done. Therefore, the Court should dismiss Plaintiffs’ claims for

attorneys’ fees and punitive damages. OFS Fitel, LLC v. Epstein, Becker & Green,

P.C., 549 F.3d 1344 n.8 (11th Cir. 2008) (“[U]nder Georgia law, neither an O.C.G.A.

§ 13-6-11 attorney's fee claim nor an O.C.G.A. § 51-12-5.1 punitive damages claim

can survive without an award of relief on an underlying claim”).


                                         -45-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 46 of 50




                               IV.    CONCLUSION

      Based on the foregoing, GALT respectfully requests that the Court grant its

motion and dismiss Plaintiffs’ Original Class Action Complaint with prejudice.

      This 7th day of August, 2020.

                                      Respectfully submitted,

                                      FREEMAN MATHIS & GARY, LLP

                                      /s/ Dana K. Maine
                                      Dana K. Maine
                                      Georgia Bar No. 466580
                                      dmaine@fmglaw.com
                                      Robert E. Buckley
                                      Georgia Bar No. 140280
                                      rbuckley@fmglaw.com
                                      Travis M. Cashbaugh
                                      Georgia Bar No. 380162
                                      tcashbaugh@fmglaw.com

                                      Attorneys for Defendant Georgia-Alabama
                                      Land Trust, Inc.
100 Galleria Parkway
Suite 1600
Atlanta, GA 30339-5948
(770) 818-0000 (telephone)
(770) 937-9960 (facsimile)




                                       -46-
     Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 47 of 50




                    CERTIFICATE OF COMPLIANCE

     I hereby certify, pursuant to Local Rule 7.1(D), that the foregoing

memorandum of law has been prepared in accordance with Local Rule 5.1(C)

(Times New Roman font, 14 point).

     This 7th day of August, 2020.


                                     FREEMAN MATHIS & GARY, LLP

                                     /s/ Dana K. Maine
                                     Dana K. Maine
                                     Georgia Bar No. 466580
                                     dmaine@fmglaw.com

                                     Attorneys for Defendant Georgia-Alabama
                                     Land Trust, Inc.
100 Galleria Parkway
Suite 1600
Atlanta, GA 30339-5948




                                      -47-
      Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 48 of 50




                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

DEFENDANT            GEORGIA-ALABAMA               LAND        TRUST,        INC.’S

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT to the Clerk of

Court using the CM/ECF system which will automatically send electronic mail

notification of such filing to counsel of record who are CM/ECF participants and via

United States Postal Service postage prepaid to:

David R. Deary                                 Colin Dang Delaney
Donna Lee                                      Gregory K. Smith
Jeven R. Sloan                                 Anthony J. Rollins
Jim L. Flegle                                  Steven A. Vickery
John William McKenzie , III                    SMITH, GAMBRELL & RUSSELL, LLP
Tyler McLean Simpson                           Promenade, Suite 3100
William Ralph Canada , Jr.                     1230 Peachtree Street, NE
Wilson Edward Wray , Jr.                       Atlanta, GA 30309-3592
LOEWINSOHN FLEGLE DEARY SIMON LLP              Attorneys for Defendants Atlantic Coast
12377 Merit Drive                              Conservancy, Inc. and Robert D. Keller
Dallas, TX 75251

Edward Jon Rappaport
SAYLOR LAW FIRM LLP
1201 W Peachtree Street, Suite 3220
Atlanta, GA 30309
Attorneys for Plaintiffs




                                       -48-
     Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 49 of 50




Stephen Hall                                     S. Fenn Little, Jr.
BAKER, DONELSON, BEARMAN,                        S. FENN LITTLE, JR. PC
 CALDWELL & BERKOWITZ, P.C.                      1490 Mescaslin Street NW
Suite 1600, Monarch Plaza                        Atlanta, GA 30309
3414 Peachtree Street NE                         Attorney for Defendants Forever Forests,
Atlanta, GA 30326                                LLC and Nancy Zak
Attorneys for Defendant Baker Donelson,
Bearman, Caldwell & Berkowitz, P.C.

Brent D. Hitson                                  Andrew Townsend Tennille, III
TalaAmirfazli                                    Leslie P. Becknell
BURR & FORMAN, LLP                               Barbara A. Marschalk
171 Seventeenth Street NEW, #100                 TENNILLE, PC
Atlanta, GA 30363                                1266 West Paces Ferry Rd. NW #173
Attorneys for Defendant Large &                  Atlanta, GA 30327
Gilbert, Inc.                                    Attorney for Defendant Tennille &
                                                 Associates, Inc.

Robert H. Smalley, III                           John E. Floyd
MCCAMY, PHILLIPS, TUGGLE                         John H. Rains IV
 & FORDHAM, LLP                                  Jennifer Peterson
PO Box 1105                                      BONDURANT, MIXSON & ELMORE, LLP
Dalton, GA 30722-1105                            3900 One Atlantic Center
Attorney for Defendants David C. Smith           1201 West Peachtree Street NW
and Smith, Lewis & Haley, LLP                    Atlanta, GA 30309-3417
                                                 Attorney for Defendants Aprio, LLP f/k/a
David L. Balser                                  Habif, Arogeti & Wynne, LLP and Robert
M. Robert Thornton                               Greenberger
J. Andrew Pratt
Billie Pritchard
KING & SPALDING, LLP
1180 Peachtree Street
Atlanta, GA 30309
Attorneys for Sirote & Permutt, PC




                                          -49-
     Case 1:20-cv-01325-AT Document 138-1 Filed 08/07/20 Page 50 of 50




     This 7th day of August, 2020.
                                            /s/ Dana K. Maine
                                            Dana K. Maine
                                            Georgia Bar No. 466580

                                            Attorney for Defendant Georgia-
                                            Alabama Land Trust, Inc.
FREEMAN MATHIS & GARY, LLP
100 Galleria Parkway, Suite 1600
Atlanta, Georgia 30339-5948
(770) 818-0000 (telephone)




                                     -50-
